                      Case 1:19-mj-00090-DAR Document 1 Filed 04/09/19 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                               )
                                                                         )
                                v.                                       )       Case No.
                    Richard Casey McGarrah                               )
                                                                         )
                      D.O.B. XX/XX/XXXX
                                                                         )
                                                                         )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of between on or about 2/26/19 through 3/27/19 in the county of                                                     in the
                       District of            Columbia              , the defendant(s) violated:

            Code Section                                                            Offense Description
18 U.S.C. § 2252(a)(2)           Richard Casey McGarrah did knowingly receive any child pornography as defined in 18 U.S.C. 2256(8), that has been
                                 mailed, or using any means or facility of interstate or foreign commerce shipped or transported in or affecting interstate
                                 or foreign commerce by any means, including computer.
                                Richard Casey McGarrah did       knowingly conspire together and with Ashley Anne Iverson, James Richard Bennett,
18 U.S.C. § 2252(a)(2) & (b)(1) Cory Taylor Grigoriadis, and      Robert Andrew Riley,      along with others to knowingly distribute and receive child
                                pornography as defined in 18     U.S.C. 2256(8), that has been mailed, or using any means or facility of interstate or
                                foreign commerce shipped or      transported in or affecting interstate or foreign commerce by any means, including by
                                computer.

         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u


                                                                                                       Complainant’s signature

                                                                                                   Special Agent Alix Skelton
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.

          04/09/2019
Date:
                                                                                                          Judge’s signature

City and state:                         Washington, D.C.                         Deborah A. Robinson, United States Magistrate Judge
                                                                                                        Printed name and title
